 

Exhibit 10.44

 

This Change in Control Agreement (the “Agreement”) dated as of January 17, 2005
is by and between Tarantella, Inc. (the “Company”) with its principal place of
business at 425 Encinal Street, Santa Cruz, CA 95060 and Douglas Michels (“Mr.
Michels”).

 

RECITALS

 

WHEREAS, the Company recognizes that uncertainty and concerns might arise among
the directors in all of their various capacities in the context of a change in
control of the Company; and

 

WHEREAS, the Company believes that it is in its best interest that the directors
not be distracted to the detriment of the Company as a result of such a change
in control;

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties intending to be legally bound, agree that:

 

1. Stock Options and Restricted Stock

 

All stock options and restricted stock granted by the Company to Mr. Michels
whatever capacity shall vest and become fully exercisable immediately prior to
the Change in Control.

 

2. Assumption by Successor. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and to agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place; provided, however, that no such assumption shall relieve the Company of
its obligations hereunder. As used in this Agreement, the “company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.

 

3. Enforceability; Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of Mr. Michels and his heirs and the Company and any organization
which succeeds to substantially all of the business or assets of the Company,
whether by means of merger, consolidation, acquisition of all or substantially
all of the assets of the Company or otherwise, including, without limitation, as
a result of a Change in Control or by operation of law. This Agreement shall
inure to the benefit of and be enforceable by Mr. Michels’ personal or legal
representatives, executors, administrators, successors, and heirs. If Mr.
Michels should die while any amount would still be payable to Mr. Michels
hereunder if Mr. Michels had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to his designee or estate

 

4. Withholding. Amounts paid to Mr. Michels hereunder shall be subject to all
applicable federal, state and local withholding taxes.

 

5.

Notices. All notices, requests, and other communications contemplated by this
Agreement shall be in writing and shall be sufficiently given if mailed in the
continental United States by registered or certified mail, return receipt
requested, or personally delivered to the party entitled thereto at the

 

-1-



--------------------------------------------------------------------------------

 

address stated below (or to such changed address as the addressee may have given
by a similar notice):

 

If to the Company:

 

Tarantella, Inc.

425 Encinal Street

Santa Cruz, CA 95060

Attention: Chief Executive Officer

 

If to the Addressee: to the current home address listed in the Company’s
personnel records

 

Any notice delivered in person shall be deemed to have been received on the date
of delivery. Any notices delivered by mail shall be deemed to have been received
on the date of acknowledgment of its receipt.

 

6. No Setoff. There shall be no right of setoff or counterclaim, with respect to
any claim, debt, or obligation, against payments to Mr. Michels under this
Agreement.

 

7. Death or Incompetence. In the event of Mr. Michels’ death or a judicial
determination of his incompetence, references in this Agreement to Mr. Michels
shall, where appropriate, be deemed to refer to his beneficiary or beneficiaries
or, if none, to his legal representative. The term “beneficiary,” as used in
this Agreement, shall mean a beneficiary or beneficiaries designated to receive
any amount hereunder or, if no beneficiary has been so designated, the legal
representative of his estate.

 

8. No Assignment. No right, benefit or interest hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, execution, forfeiture, attachment, levy, or similar process or
assignment by operation of law by you. Any attempt, voluntary or involuntary, to
effect any action specified in the preceding sentence shall, to the full extent
permitted by law, be null, void, and of no effect.

 

9. Company’s Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company (including, without
limitation, any corporation or other entity which directly or indirectly
acquires all or substantially all of the assets or shares of the Company,
whether by merger, consolidation, sale, or otherwise) but shall not otherwise be
assignable by the Company. The Company shall require that any such successor
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform this Agreement if
no succession had taken place.

 

10.

Waivers and Amendments. No provision of the Agreement shall be amended or waived
unless such amendment or waiver is authorized by the Board of Directors or any
authorized committee of the Board of Directors and is agreed to in writing and
signed by Mr. Michels and by an officer of the Company. No waiver by either
party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a similar or dissimilar provision or condition at the same or at any
prior or subsequent time. The waiver by one party of the performance of any
covenant, condition or promise in this Agreement

 

-2-



--------------------------------------------------------------------------------

 

shall not invalidate this Agreement, nor shall it be considered a waiver by such
party of any other covenant, condition or promise hereunder. A waiver by either
party or both parties of the time for performing any acts shall not constitute a
waiver of the time for performing any other act of any identical act required to
be performed by any party.

 

11. Arbitration. In the event that any dispute arises hereunder, such dispute
shall, at the election and upon written demand of either party, be finally
determined by arbitration in the City of San Jose in accordance with the rules
and procedures of the American Arbitration Association, and judgment upon the
award may be entered in any court having jurisdiction thereof.

 

12. Choice of Law. The validity, interpretation, construction, performance, and
enforcement of this Agreement shall be governed by the internal laws of the
State of California, without regard to the principles of conflict of laws
thereof.

 

13. Headings. The titles of sections in the Agreement are intended solely for
convenience, and no provision of this Agreement is to be construed by reference
to the title of any section.

 

14. Severability. In the event that any provision or portion of this Agreement
is determined by arbitration or by a court of competent jurisdiction to be
invalid or unenforceable for any reason, the remaining provisions and portions
of this Agreement shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.

 

15. Specific Performance. The Company and Mr. Michels recognize that each party
will have no adequate remedy at law for breach by the other of any of the
agreements contained herein and, in the event of any such breach, the Company
and Mr. Michels hereby agree and consent that the other shall be entitled to a
decree of specific performance, mandamus, or other appropriate remedy to enforce
performance of such agreements.

 

16. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter contained herein.

 

17. Definitions.

 

  (a) Change in Control” means the occurrence of any of the following:

 

(i) When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a Subsidiary or a Company employee benefit
plan, including any trustee of such plan acting as trustee) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; or

 

(ii) The merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining

 

-3-



--------------------------------------------------------------------------------

outstanding or by being converted into voting securities of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation; or

 

(iii) The sale or disposition by the Company of all or substantially all the
Company’s assets; or

 

(iv) A change in the composition of the Board of Directors of the Company, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date the Plan is approved by the shareholders, or (B) are
elected, or nominated for election, to the Board of Directors of the Company
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

  (b) “Company” means the Company, all Subsidiaries and any corporation owning
not less than fifty percent (50%) percent of the total combined voting power of
all classes of outstanding shares of the Company.

 

  (c) “Subsidiary” means any corporation, if the Company and/or one or more
other Subsidiaries own not less than fifty percent (50%) percent of the total
combined voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the
execution of this Agreement shall be considered a Subsidiary commencing as of
such date.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
January 17, 2005.

 

Tarantella, Inc.

       

/s/ Francis E. Wilde

     

/s/ Douglas Michels

Francis E. Wilde

     

Douglas Michels

Chief Executive Officer

       

 

-4-